DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5, 7, 10, 11, 15-17, 20, 22-24, 26-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Although Magro et al. (US 5,419,386) disclose a slat assembly having a layer (144) lined across a slat extending beyond first and second receiving portions and sandwiched between a retaining mechanism and the slat, Magro et al. fail to further teach that the retaining mechanism is pre-loaded to supply an expansion to urge the first and second portions against the first and second receiving portions as specifically required in the independent claims. Instead, the retaining mechanism has portions that clamp over the layer and slat in order to retain the layer. Although Sanwa in view of Smart discloses a retaining mechanism that has an expansion force and is pre-loaded, the insulating layer does not extend over adjacent slats such that the retaining mechanism is not in contact with the slat. Modifying Magro et al. with Sanwa or Smart would not have been obvious absent hindsight or the Applicant’s teachings; Magro et al. requires the hooked portions (shown in Figure 9) to go over the slat and modifying Magro et al. in view of Sanwa or Smart would alter the required configuration of the retaining mechanism. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634